DETAILED ACTION
	Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 23 2020,   were considered by the examiner.
The information disclosure statement filed March 8 2022, specifically NPL 2,  fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. NPL 2 is not in English (or any part of it is in English) and thus an explanation of relevance is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as currently written is vague and indefinite.  Claim 1 recites “a biodegradable polymer” in section (c).  While normally, this recitation would not be indefinite, claim 5 which recites a Markush of biodegradable polymers includes calcium hydroxy apatite which is not a polymer.  The instant specification provides no limiting definition of biodegradable polymer.  Therefore, the scope of biodegradable polymer is unclear as the species listing of polymer includes non-polymeric compounds.  The examiner notes that claim 5 is NOT indefinite for the above reasons as it recites a particular Markush group of species and therefore that scope is clear.  
Claim 1 as currently written is vague and indefinite.  Claim 1 recites in step (c), the formation of a primary emulsion (W/O).  However, the claimed ingredients are a drug, the PLLA mixture from step a which is a solid (freeze-dried mixture), a biodegradable polymer and an organic solvent.  In order to form a W/O emulsion, water and an oil need to be present.  Step (c) never recites the inclusion of water. Additionally  an organic solvent includes water-soluble solvents. But a water-insoluble solvent is required to form an emulsion.  Thus, step (c) is indefinite as it is unclear how the emulsion forms.  
Claim 6 as currently written is vague and indefinite.  The claim recites mixing distilled water with the microcapsule to prepare a filler for a face after step (f) and mixing distilled water with the microcapsule to preps are a filler for the body (after step).  Since the amount of water for both of these mixing steps is different it is unclear how both are performed at the same time.  Since the claim uses “and” instead of the alternative “or”, both steps are required to occur and this is indefinite.
Claims 2-5 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR101852127B1 (cited on PTO Form 1449, referred to in the action as KR ‘127) in view of KR20180130344A (cited on PTO Form 1449, referred to in the action as KR ‘344) and University of Copenhagen (Science Daily, 2014).
Applicant Claims
The instant application claims a method for producing a filler containing a PLLA-HA double microcapsule comprising: (a) mixing PLLA (poly-L-lactic acid) with CMC 5(carboxymethylcellulose) and mannitol, freeze-drying a resulting mixture, pulverizing the freeze-dried mixture to a certain size, and sterilizing a result thereof using gamma radiation to prepare a PLLA mixture; (b) mixing HA (hyaluronic acid) with a BDDE 10(butanediol diglycidyl ether) crosslinking agent, gelling a resulting mixture, washing a resulting gel with a phosphate buffer, collecting crosslinked HA with uniform particles and passing the HA through a screen to obtain crosslinked HA with uniform particles to thereby prepare a 15HA mixture; (c) homogenizing a primary core material (W1) containing a drug containing a pain reliever and/or an antibiotic, the PLLA mixture obtained in step (a), a biodegradable polymer, and an organic solvent to obtain a 20primary emulsion (W1/O); (d) adding distilled water to the crosslinked HA to obtain a secondary wall material (W2); (e) mixing the primary emulsion (W1/O) with the secondary wall material (W) to obtain a PLLA-HA W/O/W 25emulsion; and 21(f) spray-drying the PLLA-HA W/O/W emulsion to prepare a double microcapsule.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
KR ‘127 (wherein a machine translation of the document is utilized and attached to this Office action) is directed to the manufacture method for combination of poly-L-lactic acid (PLLA) dermal filler and hyaluronic acid (HA) dermal filler.  Claimed is preparing a PLLA mixture by mixing CMC (carboxymethylcellulose) and mannitol in PLLA (lysozyme solution) and then lyophilization (aka freeze-drying) pulverizing to a certain size, and vial-sterilizing gamma-rays to produce vial-loaded PLLA  (claim 1).  HA (hyaluronic acid filler) is blended with BDDE (butanediol diglycidyl ether) crosslinking agent and gelated, washed with a phosphate buffer solution, followed by uniform HA crosslinking, filled in a vial (claim 1).  PLLA preparation step is performed such that the initial freezing temperature of the freeze-drying is between -60 to 100 ° C, the drying temperature is 15 to 25 ° C for 5 days to 10 days, Wherein the size of the polylactic acid filler is within a range of 30 to 100 µm (claim 2).  The HA preparation step is performed by using 30 to 80 liters per 100 grams of HA buffer and passing through a size of 80 to 120 mesh to obtain homogeneous HA of crosslinked polylactic acid A method for producing a filler and a hyaluronic acid filler conjugate (claim 3).  The last step is mixing the HA in the HA preparation step with distilled water, injecting the PLLA into the PLLA vial of the PLLA preparation step, mixing the HA with the syringe (claim 1).  The mixing step uses 15 to 25 cc of distilled water per 10 cc of HA when preparing the HA for the face, and 25 to 35 cc of distilled water per 10 cc of HA when the HA for the body is manufactured. Wherein the polylactic acid filler and the hyaluronic acid filler conjugate are mixed (claim 4).  It is taught that by mixing HA and PLLA, PLLA particles are uniformly distributed in a suspension state in viscous HA so that the PLLA does not aggregate in one place (paragraph 0023).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While KR ‘127 teaches instantly claims steps (a), (b) and (d) and suggests mixing the PLLA material with the HA material, KR ‘127 does not teach forming microcapsules, a core material, steps (c) and (e).  However, these deficiencies are cured by KR ‘344 and University of Copenhagen. 
	KR ‘344 (wherein a machine translation of the document is utilized and attached to this Office action) is directed to a method for manufacturing microspheres.  Claimed is a skin filler comprising the microparticles prepared by the process.  It is taught that microspheres produced by the conventional manufacturing method exhibit a hard tough when filled in the body or cause pain due to the angular shape.  In order to reduce these disadvantages, the microspheres must maintain a smooth surface.  The size of the microspheres and gel carrier should be considered (paragraph 0009).  The microspheres produced by this process have excellent particle size distribution, produce sterile microspheres and have a smooth surface to provide a filler (paragraphs 0014-0017).  The process is first (S1) preparing an aqueous solution by mixing a surfactant, water soluble polymer or mixture thereof with water, (S2) mixing an organic solvent and a biodegradable polymer to prepare an organic solvent solution, (S3) mixing the aqueous solution and the organic, (S4) mixing water with one selected from the group consisting of polyvinyl alcohol, etc. polysorbate to form a primary emulsion.  Preparing a second emulsion by mixing the first emulsion with the external aqueous solution and (S5) forming microparticles while stirring the second emulsion and sorting the microspheres by size (claims).  Surfactants include carboxymethyl cellulose (paragraph 0030).  Biodegradable polymers include polylactic acid as well as polyorthoesters, polyanhydrides, chitosan etc. (paragraph 0034).  Conventional methods for producing microspheres include spray drying (paragraph 0002).  Polylactide is a water-insoluble polymer has the property of precipitating.  The advantage of this property is that the drug can be encapsulated with the water soluble after hardening (paragraph 0035).  The primary emulsion contains a physiologically active substance and a biodegradable polymer (paragraph 0066).  Physiologically active substances include antibiotics (claim 13).  
	University of Copenhagen is directed to an article about how cosmetic treatment can open the door to bacteria.  Many people have fillers injected into their facial tissue (first paragraph). Unfortunately, a lot of cosmetic treatment customers experience unpleasant side effects in the form of tender subcutaneous lumps that are difficult to treat and lead to lesions that will not heal (first paragraph). It is taught that infections can be prevented by prophylactic antibiotic treatment, i.e. injecting antibiotics together with the filler itself during the cosmetic treatment process (page 2, last paragraph).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of KR ‘127, KR ‘344 and University of Copenhagen and form microcapsules from a double emulsion (i.e. W/O/W emulsion).  One skilled in the art would have been motivated to form microcapsules in order to form a filler with a smooth surface which can encapsulate a physiologically active molecule.   One skilled in the art would have been motivated to incorporate an antibiotic in the filler composition in order to prevent infections as suggested by University of Copenhagen.  One skilled in the art would have a reasonable expectation of success as KR ‘127 and KR ‘344 are both directed to filler compositions.
	Regarding the claimed method steps, KR ‘127 teaches step (a) and (b).  KR ‘344 teaches that to form microcapsules, a physiologically active molecule is incorporated with a biodegradable polymer such as polylactide, an organic solvent to obtain a primary emulsin.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of KR ‘127, KR ‘344 and University of Copenhagen and mix (homogenize) the PLLA mixture of KR ‘127 with an organic solvent and water to form a primary emulsion.  Regarding step (d) KR ‘127 teaches mixing water with the crosslinked HA.  KR ‘377 teaches mixing the primary emulsion with a secondary aqueous solution.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of KR ‘127, KR ‘344 and University of Copenhagen and utilize the aqueous HA solution of KR ‘127 in order to form the composition comprising both the PLLA and HA as desired by KR ‘127.  Finally, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of KR ‘127, KR ‘344 and University of Copenhagen and dry the material in order to form the microcapsules/microparticles/microspheres.  One skilled in the art would have been motivated to utilize known drying methods such as spray-drying as taught by KR ‘344.  
	Regarding claims 2-3 and 6, KR ‘127 teaches these limitations.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘127 in view of  KR ‘344 and University of Copenhagen as applied to claims 1-3 and 5-6 above and in further view of Ferneini et al. (J Oral Maxillofac Surg, 2017).
Applicant Claims
	The instant application claims specific antibiotics.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of KR ‘127, KR ‘344 and University of Copenhagen are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While the use of antibiotics is suggested, a specific species of antibiotic is not taught.  However, this deficiency is cured by Ferneini et al.
	Ferneini et al. is directed to an overview of infections associated with soft tissue facial fillers.  It is taught that infections should be managed with empiric antibiotic therapy targeting the usual gram-positive organisms.  Common choices include cephalexin with or without trimethoprim and sulfamethoxazole, clindamycin or doxycycline (table 4, pages 164).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KR ‘127, KR ‘344, University of Copenhagen and Ferneini et al. and utilize antibiotics such as cephalexin, clindamycin, etc.  One skilled in the art would have been motivated to select these antibiotics as they are known for targeting the usual gram-positive organisms and can be used in facial filer infections as taught by Ferneini et al.  Since the use of an antibiotic is suggested by both KR ‘344 and University of Copenhagen, there is a reasonable expectation of success.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of copending Application No. 17420182 (USPGPUB No. 20220088276) in view of University of Copenhagen and Ferneini et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for producing a filler containing a PLLA-HA double microcapsule comprising: (a) mixing PLLA (poly-L-lactic acid) with CMC 5(carboxymethylcellulose) and mannitol, freeze-drying a resulting mixture, pulverizing the freeze-dried mixture to a certain size, and sterilizing a result thereof using gamma radiation to prepare a PLLA mixture; (b) mixing HA (hyaluronic acid) with a BDDE 10(butanediol diglycidyl ether) crosslinking agent, gelling a resulting mixture, washing a resulting gel with a phosphate buffer, collecting crosslinked HA with uniform particles and passing the HA through a screen to obtain crosslinked HA with uniform particles to thereby prepare a 15HA mixture; (c) homogenizing a primary core material (W1) containing a drug containing a pain reliever and/or an antibiotic, the PLLA mixture obtained in step (a), a biodegradable polymer, and an organic solvent to obtain a 20primary emulsion (W1/O); (d) adding distilled water to the crosslinked HA to obtain a secondary wall material (W2); (e) mixing the primary emulsion (W1/O) with the secondary wall material (W) to obtain a PLLA-HA W/O/W 25emulsion; and 21(f) spray-drying the PLLA-HA W/O/W emulsion to prepare a double microcapsule.
Copending ‘182 claims a method for producing a filler containing a PLLA-HA double microcapsule comprising: (a) mixing PLLA (poly-L-lactic acid) with CMC 5(carboxymethylcellulose) and mannitol, freeze-drying a resulting mixture, pulverizing the freeze-dried mixture to a certain size, and sterilizing a result thereof using gamma radiation to prepare a PLLA mixture; (b) mixing HA (hyaluronic acid) with a BDDE 10(butanediol diglycidyl ether) crosslinking agent, gelling a resulting mixture, washing a resulting gel with a phosphate buffer, collecting crosslinked HA with uniform particles and passing the HA through a screen to obtain crosslinked HA with uniform particles to thereby prepare a 15HA mixture; (c) homogenizing a primary core material (W1) containing a bioactive material, the PLLA mixture obtained in step (a) , a biodegradable polymer, and an organic solvent to obtain a primary emulsion (W1/O); 20(d) adding distilled water to the crosslinked HA to obtain a secondary wall material (W2); (e) mixing the primary emulsion (W1/O) with the secondary wall material (W) to obtain a PLLA-HA W/O/W emulsion; and 25(f) spray-drying the PLLA-HA W/O/W emulsion to 21prepare a double microcapsule. The limitations of instant claims 2-3 and 5-6 are also claimed.
While copending ‘182 claims a bioactive material in the core, copending ‘182 does not specify a pain reliever and/or antibiotic.  However, this deficiency is cured by University of Copenhagen and Ferneini et al.
University of Copenhagen is directed to an article about how cosmetic treatment can open the door to bacteria.  Many people have fillers injected into their facial tissue (first paragraph). Unfortunately, a lot of cosmetic treatment customers experience unpleasant side effects in the form of tender subcutaneous lumps that are difficult to treat and lead to lesions that will not heal (first paragraph). It is taught that infections can be prevented by prophylactic antibiotic treatment, i.e. injecting antibiotics together with the filler itself during the cosmetic treatment process (page 2, last paragraph).  
Ferneini et al. is directed to an overview of infections associated with soft tissue facial fillers.  It is taught that infections should be managed with empiric antibiotic therapy targeting the usual gram-positive organisms.  Common choices include cephalexin with or without trimethoprim and sulfamethoxazole, clindamycin or doxycycline (table 4, pages 164).  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Copending ‘182, University of Copenhagen and Ferneini et al. and utilize antibiotics such as cephalexin as the bioactive molecule.  One skilled in the art would have been motivated to utilize an antibiotic in the filler composition in order to prevent infections as suggested by University of Copenhagen.  One skilled in the art would have been motivated to select cephalexin as it is known for targeting the usual gram-positive organisms and can be used in facial filer infections as taught by Ferneini et al.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17057781 (USPGPUB No. 20210379244) in view of University of Copenhagen and Ferneini et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims are set forth above.
Copending ‘781 claims a method for producing a filler containing a PLLA-HA microcapsule comprising: (a) mixing PLLA (poly-L-lactic acid) with CMC 5(carboxymethylcellulose) and mannitol, freeze-drying a resulting mixture, pulverizing the freeze-dried mixture to a certain size, and sterilizing a result thereof using gamma radiation to prepare a PLLA mixture; (b) mixing HA (hyaluronic acid) with a BDDE 10(butanediol diglycidyl ether) crosslinking agent, gelling a resulting mixture, washing a resulting gel with a phosphate buffer, collecting crosslinked HA with uniform particles and passing the HA through a screen to obtain crosslinked HA with uniform particles to thereby prepare a 15HA mixture; (c) dissolving the PLLA mixture in an organic solvent to obtain an oil phase (0); (d) adding distilled water to the crosslinked HA to obtain a water phase (W); 20(e) mixing the oil phase (O) with the water phase (W) to obtain a PLLA-HA emulsion; and (f) spray-drying the PLLA-HA emulsion of step (e) to prepare a microcapsule. The limitations of instant claims 2-3 and 6 are also claimed.
Copending ‘781 does not claim the inclusion of a drug. However, this deficiency is cured by University of Copenhagen and Ferneini et al.
University of Copenhagen is directed to an article about how cosmetic treatment can open the door to bacteria.  Many people have fillers injected into their facial tissue (first paragraph). Unfortunately, a lot of cosmetic treatment customers experience unpleasant side effects in the form of tender subcutaneous lumps that are difficult to treat and lead to lesions that will not heal (first paragraph). It is taught that infections can be prevented by prophylactic antibiotic treatment, i.e. injecting antibiotics together with the filler itself during the cosmetic treatment process (page 2, last paragraph).  
Ferneini et al. is directed to an overview of infections associated with soft tissue facial fillers.  It is taught that infections should be managed with empiric antibiotic therapy targeting the usual gram-positive organisms.  Common choices include cephalexin with or without trimethoprim and sulfamethoxazole, clindamycin or doxycycline (table 4, pages 164).  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Copending ‘781, University of Copenhagen and Ferneini et al. and utilize antibiotics such as cephalexin with the PLLA mixture.  One skilled in the art would have been motivated to utilize an antibiotic in the filler composition in order to prevent infections as suggested by University of Copenhagen.  One skilled in the art would have been motivated to select cephalexin as it is known for targeting the usual gram-positive organisms and can be used in facial filer infections as taught by Ferneini et al.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616